                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                                                         FILED
                           MISSOULA DIVISION                              FEB 1'J 2019
                                                                      Cle~. U.s O;      .
                                                                        District Of .~tnct Coun
                                                                             ••· •vrontana
                                                                             '""SSou/a
 JACKSON CONTRACTOR GROUP,                           CV 18-186-M-DWM
 INC.,

              Plaintiff,
                                                            ORDER
       vs.

 AMTRUST INTERNATIONAL
 UNDERWRITERS, LTD.,

              Defendant.


      Defendant AmTrust International Underwriters, Ltd. moves for the

admission of Rostyslaw J. Smyk to practice before this Court in this case with

Robert M. Carlson and Clark Hensley to act as local counsel. Mr. Smyk's

application appears to be in order.

      Accordingly, IT IS ORDERED that AmTrust International Underwriters,

Ltd.'s motion to admit Rostyslaw J. Smykpro hac vice (Doc. 12) is GRANTED on

the condition that Mr. Smyk shall do his own work. This means that Mr. Smyk

must do his own writing; sign his own pleadings, motions, and briefs; and appear

and participate personally. Counsel shall take steps to register in the Court's

electronic filing system ("CM-ECF"). Further information is available on the

Court's website, www.mtd.uscourts.gov, or from the Clerk's Office.

                                          1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Smyk, within fifteen (15) days of the date of this Order, files a notice

acknowledging his admission under the terms set forth above.

      DATED this ~ a y of February, 2019.




                                          2
